11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

Michael Joe Ellis,                              * From the 278th District
                                                  Court of Walker County,
                                                  Trial Court No. 26033.

Vs. No. 11-12-00298-CV                          * February 5, 2015

TDCJ et al.,                                    * Memorandum Opinion by Bailey, J.
                                                 (Panel consists of: Wright, C.J.,
                                                  Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the order below. Therefore, in accordance with this court’s
opinion, the order of the trial court is in all things affirmed.